Case 1:18-cv-00073-LPS Document 193 Filed 11/23/20 Page 1 of 5 PageID #: 4020




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

ADVERIO PHARMA GMBH, BAYER AG,    )
and BAYER HEALTHCARE              )
PHARMACEUTICALS INC.,             )
                                  )
              Plaintiffs,         )
                                  )
        v.                        )                   C.A. No. 18-73-LPS
                                  )                   CONSOLIDATED
MSN LABORATORIES PRIVATE LIMITED, )
et al.,                           )
                                  )
              Defendants.         )


                                   JOINT STATUS REPORT

       Pursuant to the Court’s Order dated November 18, 2020 (D.I. 191), the parties have met

and conferred and provide the following joint status report regarding this consolidated case:

       1.      Bayer’s Statement: In the parties’ joint status report submitted on October 16

and Bayer’s letter of November 13, Bayer informed the Court that COVID 19 might impact its

ability to present live testimony of fact witnesses who reside in Germany. D.I. 164 at ¶ 3. As

noted, German law does not permit the taking of sworn testimony in a foreign proceeding on

German soil, even voluntarily, except through the Hague Convention (including through Letters

from this Court seeking permission under Article 17 of the Hague from individual German court

jurisdictions to take voluntary testimony via an appointed “commissioner”). Id. Thus, Bayer’s

accused inventors and other fact witnesses would have to travel to other countries (e.g., the

Netherlands, England, or Italy) to testify live at trial. The countries from which Bayer’s fact

witnesses might give live testimony are, however, currently designated “international risk areas”

by Germany’s Robert Koch Institute.

(https://www.rki.de/DE/Content/InfAZ/N/Neuartiges_Coronavirus/Risikogebiete_neu.html). As
Case 1:18-cv-00073-LPS Document 193 Filed 11/23/20 Page 2 of 5 PageID #: 4021




the situation exists today, COVID presents an unreasonable health risk (and COVID-related

quarantines an unreasonable burden) to Bayer’s fact witnesses’ ability to present live testimony

by video conference for trial.

       2.      Bayer’s Statement: Bayer’s fact witnesses want to testify live and to defend

themselves against MSN’s accusations, but they cannot do so because of COVID. Bayer

nevertheless believes this case can be resolved in the bifurcated manner it proposed previously

because the non-prior art status of ACS Poster 205 is case-dispositive. Although it appears that

the Court has rejected this proposal, Bayer respectfully repeats that request.

       3.      Bayer’s Statement: The COVID situation in Europe continues to evolve and

Bayer will continue to monitor “international risk areas” and their quarantine requirements.

       4.      MSN’s Statement: For the reasons set forth in MSN’s letter of November 16,

2020 (D.I. 190) and this Court’s order of November 18, 2020 (D.I. 191), MSN believes that the

trial should go forward beginning on Monday, December 14, 2020 regardless of whether Bayer’s

proposed witnesses are able to testify live. MSN reiterates that bifurcation will not allow for an

orderly, efficient, or equitable resolution of MSN’s inequitable conduct claims due to at least: (1)

the expiration of the 30-month stay on MSN’s ANDA on April 8, 2021; (2) the substantial

evidentiary overlap between the parties’ prior art dispute and MSN’s inequitable conduct

defense; and (3) the lack of certainty as to when the COVID situation in Europe will improve.

       5.      MSN’s Statement: MSN submits that Bayer has failed to demonstrate why the

purported unavailability of its witnesses requires bifurcation, especially because Bayer has not

made all reasonable efforts to obtain these witnesses’ trial testimony by other means and may

rely on deposition testimony in their absence. Of note, Bayer submitted a declaration from a

German lawyer to this Court on December 6, 2019 explaining that witnesses residing in



                                                 2
Case 1:18-cv-00073-LPS Document 193 Filed 11/23/20 Page 3 of 5 PageID #: 4022




Germany may voluntarily provide deposition testimony at the U.S. Consulate in Frankfurt. See

D.I. 134, Ex. 2 ¶ 4. There is no reason that Bayer could not have sought to take trial depositions

according to this procedure prior to the imposition of the recent COVID-related restrictions in

Europe. Moreover, it appears that Bayer has made no efforts to obtain permission from the

German authorities for this Court or its duly appointed commissioner to take voluntary testimony

from Bayer’s witnesses in Germany outside of the U.S. Consulate pursuant to Article 17 of the

Hague Convention on the Taking of Evidence Abroad in Civil or Commercial Matters. In

addition, Bayer was on notice of MSN’s potential inequitable conduct counterclaim at the time

that each of the inventors and former Bayer employees were deposed and was able to examine

those witnesses at the time regarding the reasons that they failed to disclose material prior art to

the PTO during prosecution of the ‘037 patent.

       6.      MSN’s Statement: MSN notes that, as part of the parties’ preparation of the

Final Pretrial Order (due to be filed on November 23, 2020), Bayer has failed to disclose the

testimony it intends to elicit from its three proposed live witnesess in any meaningful detail. In

contrast, on November 9, 2020, MSN provided Bayer with a detailed, 100-page disclosure of the

contested facts it may present at trial, more than half of which was devoted to MSN’s allegations

against the accused inventors. Bayer cannot reasonably argue that its witnessess’ purported

unavailability to rebut these allegations live at trial justifies bifurcation when it is simultaneously

unwilling to make reasonable disclosures regarding either the content of this live testimony or—

more importantly—how it would meaningfully differ from the existing deposition record. As for

Bayer’s comment about the current state of MSN’s designations, MSN notes that Bayer has

counter-designated essentially all of the testimony that MSN originally designated, and more,

and that Bayer’s counter-designations now exceed MSN’s designations in volume. MSN has




                                                   3
Case 1:18-cv-00073-LPS Document 193 Filed 11/23/20 Page 4 of 5 PageID #: 4023




narrowed its designations as much as is reasonably possible at this point based on MSN’s

understanding of what facts Bayer intends to dispute, what evidence Bayer intends to introduce,

and the uncertainty concerning which witnesses will testify live. MSN will narrow its

designations to ensure compliance with the time restrictions entered by this Court once Bayer

confirms which of its witnesses will testify live.

        7.      Bayer’s Response: Bayer has disclosed in the Pretrial Order the fact witnesses it

intends to call and the relevant issues of fact for trial. MSN has taken the deposition of each of

Bayer’s witnesses and should, therefore, be adequately prepared for their live testimony. In

contrast, MSN has failed to disclose the deposition testimony that it reasonably anticipates using

at trial. Initially, on October 23, 2020, MSN provided designations totaling almost 33 hours. In

response to Bayer’s objection, 14 days later, MSN provided “narrowed” designations totaling

approximately 24 hours. Thus, even though MSN has the burden of proof on the issues to be

tried, it has not provided Bayer with notice of the testimony it actually intends to use at trial. As

for MSN’s position that Bayer failed to anticipate the recent increase in COVID infections in

Europe and should have utilized consulate availability for trial depositions, Bayer notes that such

depositions require months of advance notice and are only available at the U.S. Consulate in

Frankfurt. The Consulate has, for some time, suspended depositions services because of COVID-

19, including during this most recent European spike in infections.

        8.      Bayer’s Statement: As requested by MSN, Bayer will provide final notice to

MSN prior to the December 2, 2020, Pretrial Conference whether health and safety issues as they

exist at that time will allow its fact witnesses to testify live, or if they will be otherwise

“unavailable” as defined under Fed. R. Civ. P. 32(a)(4).




                                                     4
Case 1:18-cv-00073-LPS Document 193 Filed 11/23/20 Page 5 of 5 PageID #: 4024




       9.      The parties agree that following this final notice, MSN and Bayer will exchange

final deposition designations by close of business on Monday, December 7, 2020.

       10.     The parties further agree that MSN will serve any “short, supplemental expert

reports directed solely to the new evidence challenged by the Defendants’ motion” (D.I. 170) and

Bayer will serve Dr. MacMillan’s “brief supplemental report” addressing materiality of the

secondary references (D.I. 169 at 2 n.2) on Wednesday November 25, 2020.

       11.     Dr. MacMillan will be offered for a brief additional deposition of [Bayer

Proposal: no more than two (2) hours] [MSN Proposal: no more than three hours, depending on

the length, scope, and content of the supplemental report served on November 25, 2020] limited

to the subject matter of the report set forth in paragraph 10 on December 4, 2020, beginning at

9:00 am CST.



 MORRIS, NICHOLS, ARSHT & TUNNELL LLP            SHAW KELLER LLP

 /s/ Jeremy A. Tigan                             /s/ Karen E. Keller
 Jack B. Blumenfeld (#1014)                      John W. Shaw (Bar No. 3362)
 Jeremy A. Tigan (#5239)                         Karen E. Keller (Bar No. 4489)
 1201 North Market Street                        Nathan R. Hoeschen (Bar No. 6232)
 P.O. Box 1347                                   1105 North Market Street, 12th Floor
 Wilmington, DE 19899                            Wilmington, DE 19801
 (302) 658-9200                                  (302) 298-0700
 jblumenfeld@mnat.com                            jshaw@shawkeller.com
 jtigan@mnat.com                                 kkeller@shawkeller.com
                                                 nhoeschen@shawkeller.com
 Attorneys for Plaintiffs
 Adverio Pharma GmbH, Bayer AG, and              Attorneys for Defendants MSN Laboratories
 Bayer HealthCare Pharmaceuticals Inc.           Private Limited and MSN Pharmaceuticals
                                                 Inc.

November 23, 2020




                                                5
